Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 11, 2019 and August 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 11 – 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strapoc et al (US 2016/0153955 A1) (herein after Strapoc.)

	Regarding Claim 11, Strapoc teaches, a system (Fig. 1, mud gas analyzer 60) comprising: a first gas-detecting device (Fig. 1: gas analyzers 62-1) positionable proximate to a wellbore for detecting a gas in a mud gas sample (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.)) from the wellbore at a surface of the wellbore as the mud gas sample exits the wellbore (Fig. 1: degasser 61-1 — (for — mud OUT)); and a processing module (Fig. 1: computer system 66) communicatively coupled to the first gas-detecting device to receive isotopic data from the first gas-detecting device and use the isotopic data to determine geological information about the wellbore (Fig. 1, ¶ 0043), the isotopic data representing an amount of gas and a type of gas detected by the first gas-detecting device. (Fig. 1, ¶ 0043.)

	Regarding Claim 12, Strapoc teaches the limitations of claim 11, which this claim depends on.
	Strapoc further teaches, the system of claim 11, wherein the first gas-detecting device is positionable proximate to the wellbore to detect a type and an amount of a carbon isotope or a hydrogen isotope (Fig. 1: gas molecular compositions (methane)) in the mud gas sample detected at Fig. 1, ¶ 0043.)

	Regarding Claim 13, Strapoc teaches the limitations of claim 11, which this claim depends on.
	Strapoc further teaches, the system of claim 11, wherein the first gas-detecting device includes at least one of a mass spectrometer or a cavity ring-down spectrometer. (Fig. 1: gas chromatograph-isotope ratio mass spectrometer (GC-IRMS).)

	Regarding Claim 14, Strapoc teaches the limitations of claim 11, which this claim depends on.
	Strapoc further teaches, the system of claim 11, wherein the first gas-detecting device is positionable proximate to the wellbore to detect a concentration level of a carbon isotope or a hydrogen isotope (Fig. 1: measure isotopic concentrations) in the mud gas sample detected at the surface of the wellbore. (Fig. 1, ¶ 0043.)

	Regarding Claim 15, Strapoc teaches the limitations of claim 11, which this claim depends on.
	Strapoc further teaches, the system of claim 11, further comprising: a second gas-detecting device (Fig. 1: gas analyzers 62-2) positionable proximate to the wellbore for detecting a gas in a fluid and gas mixture entering the wellbore (Fig. 1: degasser 61-2 — (for mud IN)) and wherein the processing module is communicatively coupled to the second gas-detecting device for receiving data indicating an amount of gas and a type of gas entering the wellbore from the second gas-detecting device. (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.))

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

cted under 35 U.S.C. 103 as being unpatentable over Strapoc et al (US 2016/0153955 A1) (herein after Strapoc) as applied to claims 11 – 15 above, and further in view of Ellis (US 2008/0147326 A1) (herein after Ellis.)

	Regarding Claim 1, Strapoc teaches, a method (Fig. 1, ¶ 0066) comprising: receiving, by a processing device (Fig. 1: computer system 66) and from a first gas-detecting device (Fig. 1: gas analyzers 62-1), isotopic data (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.)) associated with a stream of a mud gas sample from a wellbore (Fig. 1: well bore 18) as the mud gas sample exits the wellbore (Fig. 1: degasser 61-1 — (for — mud OUT)), the isotopic data indicating a type and an amount of a gas in the mud gas sample (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.));—.
	Strapoc fails to teach, — generating, by the processing device, a plurality of isotopic data points indicating a hydrocarbon composition of the mud gas sample based on the isotopic data; determining, by the processing device, depths associated with the plurality of isotopic data points; determining, by the processing device, a relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points; and outputting, by the processing device, data indicating the plurality of isotopic data points, depths associated with the plurality of isotopic data points, and the relationship between the plurality of isotopic data points and the depths associated with the plurality of data points for determining geological information about the wellbore.
	In analogous art, Ellis teaches, — generating, by the processing device (Fig. 12: computer system 500), a plurality of isotopic data points (Fig. 2: gas compositional data and isotopic data) indicating a hydrocarbon composition of the mud gas sample based on the isotopic data (Fig. 2, ¶ 0029); determining, by the processing device, depths associated with the plurality of isotopic data points (Fig. 1, ¶ 0028: the actual depth); determining, by the processing device, a relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 1, ¶ 0028: the sample; Examiner interpretation: the sample depth recorded for the gas samplings is considered to more closely approximate the actual depth); and outputting, by the processing device, data indicating the plurality of isotopic data points, depths associated with the plurality of isotopic data points, and the relationship between the plurality of isotopic data points and the depths associated with the plurality of data points for determining geological information about the wellbore. (Fig. 12, ¶ 0042: The computer outputs the result as desired by the operator (e.g., data, logs or other graphical display).)
Strapoc by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining the geological information of a wellbore by utilizing a plurality of isotopic data points and depths associated with the data points using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 2, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Ellis further teaches, the method of claim 1, wherein determining the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points includes applying, by the processing device, a regression analysis (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) to the plurality of isotopic data points and depths associated with the plurality of isotopic data points to determine the relationship. (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the trend (relationship).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of applying a regression analysis to the plurality of isotopic data points and depths associated with the plurality of isotopic data points to determine the relationship using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 3, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Ellis further teaches, the method of claim 1, further comprising: determining, by the processing device, a boundary of the wellbore (Fig. 7: peak profile) based at least in part on the plurality of isotopic data points, the boundary indicating a shape of the wellbore. (Fig. 7, ¶ 0034; Examiner interpretation: An absence of an isotopic or an isotopic peak profile indicates the shape of the wellbore.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of using isotopic data Ellis: ¶ 0010.]

	Regarding Claim 4, Strapoc in view of Ellis teaches the limitations of claim 3, which this claim depends on.
	Ellis further teaches, the method of claim 3, wherein determining the boundary of the wellbore includes: determining, by the processing device, a slope or an inflection point (Fig. 8: vertical continuity) of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 7, ¶ 0035; Examiner interpretation: the vertical continuity relates the gases and well depth); and determining the boundary based at least in part on the slope or the inflection point. (Fig. 8, ¶ 0035; Examiner interpretation: the continuity reflects the boundary and depth of the wellbore.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining a slope or an inflection point of the relationship between a plurality of isotopic data points and depths associated with the plurality of isotopic data points; and determining a boundary based at least in part on the slope or the inflection point using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 5, Strapoc in view of Ellis teaches the limitations of claim 4, which this claim depends on.
	Ellis further teaches, the method of claim 4, wherein determining the slope or the inflection point of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points includes: determining, by the processing device, a first derivative (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the relationship between the plurality of isotopic data points and depths); and determining, by the processing device, a second derivative (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the relationship between the plurality of isotopic data points and depths.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining, by the processing device, a first derivative of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points; and determining, by the processing device, a second derivative of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points, using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 6, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Strapoc further teaches, the method of claim 1, further comprising determining isotopic data associated with the stream of the mud gas sample using chromatography isotope-ratio mass spectrometry. (Fig. 1: gas chromatograph-isotope ratio mass spectrometer (GC-IRMS).)

	Regarding Claim 7, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Ellis further teaches, the method of claim 1, wherein determining the geological information about the wellbore includes determining information about a seal, a barrier, a good communication zone, or gas diffusion within the wellbore. (Fig. 3, ¶ 0030; lithological hydrocarbon communication seals, baffles or barriers.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining information about a seal, a barrier, a good communication zone, or gas diffusion within a wellbore using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 8, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Strapoc further teaches, the method of claim 1, further comprising: receiving, by the processing device, isotopic data indicating an amount and a type of a first gas (Fig. 1: gas molecular compositions (methane)) in the mud gas sample from the first gas-detecting device, the first gas including a first carbon isotope or a first hydrogen isotope (Fig. 1: gas molecular compositions (methane)); receiving, by the processing device, isotopic data indicating an amount and a type of a second gas  (Fig. 1: gas molecular compositions (ethane)) in the mud gas sample from the first gas-detecting device, the second gas including a second carbon isotope or a second hydrogen isotope (Fig. 1: gas molecular compositions (ethane)); determining, by the processing device, a ratio (Fig. 1, ¶ 0040: ratios of isotopes of a gas species (e.g. 13C/12C of methane)) between the amount of the first gas and the amount of the second gas by comparing the amount of the first gas and the amount of the second gas (Fig. 1, ¶ 0040); and outputting, by the processing device, data indicating the ratio between the amount of the first gas and the amount of the second gas. (Fig. 2, ¶ 0065: outputting information received from the gas analyzers 62.)

	Regarding Claim 9, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim depends on.
	Strapoc further teaches, the method of claim 1, further comprising: receiving, by the processing device and from a second gas-detecting device (Fig. 1: gas analyzers 62-2), isotopic data indicating an amount and a type of a first gas (Fig. 1: gas molecular compositions (methane)) in a first mud gas sample entering the wellbore (Fig. 1: degasser 61-2 — (for mud IN)); receiving, by the processing device, isotopic data indicating an amount and a type of a second gas (Fig. 1: gas molecular compositions (ethane)) in a second mud gas sample exiting the wellbore from the first gas-detecting device (Fig. 1: degasser 61-1 — (for — mud OUT)); determining, by the processing device, a ratio between the amount of the first gas entering the wellbore and the amount of the second gas exiting the wellbore (Fig. 1, ¶ 0040: ratios of isotopes of a gas species (e.g. 13C/12C of methane)); and outputting, by the processing device, data indicating the ratio between the amount of the first gas and the amount of the second gas. (Fig. 2, ¶ 0065: outputting information received from the gas analyzers 62.)

	Regarding Claim 10, Strapoc in view of Ellis teaches the limitations of claim 1, which this claim 
	Strapoc further teaches, the method of claim 1, further comprising: receiving, by the processing device, isotopic data associated with a plurality of streams of mud gas samples from a plurality of wellbores (Fig. 1, ¶ 0075: Such knowledge collected from multiple locations with different types of mud) as each stream of mud gas sample exits a wellbore of the plurality of wellbores (Fig. 1, ¶ 0075); —.
	Ellis further teaches, — generating, by the processing device (Fig. 12: computer system 500), a plurality of isotopic data points (Fig. 2: gas compositional data and isotopic data) indicating hydrocarbon compositions of each mud gas sample based on the isotopic data (Fig. 2, ¶ 0029); determining, by the processing device, depths within the plurality of wellbores (¶ 0035: wells across a field or other stratigraphic zone) associated with the plurality of isotopic data points of each mud gas sample (Fig. 2, ¶ 0029); determining, by the processing device, the relationship between the plurality of isotopic data points of each mud gas sample and depths associated with the plurality of isotopic data points of each mud gas sample (Fig. 1: the actual depth); and outputting, by the processing device, data associated with a mud gas sample exiting each wellbore of the plurality of wellbores  (Fig. 12: The computer outputs the result as desired by the operator (e.g., data, logs or other graphical display)), the data corresponding to isotopic data points associated with the wellbore (Fig. 1, ¶ 0028: the sample), depths associated with the isotopic data points (Fig. 1, ¶ 0028: the actual depth), and the relationship between the isotopic data points and depths within the wellbore associated with the isotopic data points for determining geological information about the plurality of wellbores. (Fig. 12, ¶ 0042: The computer outputs the result as desired by the operator (e.g., data, logs or other graphical display).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining the geological information of a plurality of wellbores by utilizing a plurality of isotopic data points and depths associated with the data points using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 16, Strapoc teaches, a non-transitory computer-readable storage medium (Fig. 2, ¶ 0056: non-transitory computer readable medium 82) having program code that is executable by a processor device (Fig. 1: computer system 66) to cause a computing device to perform operations (Fig. 2, ¶ 0056), the operations comprising: receiving isotopic data (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.)) associated with a stream of a mud gas sample from a first gas-detecting device (Fig. 1: gas analyzers 62-1) as the mud gas sample exits a wellbore (Fig. 1: degasser 61-1 — (for — mud OUT)), the isotopic data indicating an amount and a type of a gas in the mud gas sample (Fig. 1: gas molecular compositions (methane, ethane, propane, etc.)) —.
	Strapoc fails to teach, — generating a plurality of isotopic data points indicating a hydrocarbon composition of the mud gas sample based on the isotopic data; determining depths associated with the plurality of isotopic data points; determining a relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points; and outputting data indicating the plurality of isotopic data points, depths associated with the plurality of isotopic data points, and the relationship between the plurality of isotopic data points and the depths associated with the plurality of data points for determining geological information about the wellbore.
	In analogous art, Ellis teaches, — generating a plurality of isotopic data points indicating a hydrocarbon composition of the mud gas sample based on the isotopic data  (Fig. 2: gas compositional data and isotopic data); determining depths associated with the plurality of isotopic data points (Fig. 1, ¶ 0028: the actual depth); determining a relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 1, ¶ 0028: the sample; Examiner interpretation: the sample depth recorded for the gas samplings is considered to more closely approximate the actual depth); and outputting data indicating the plurality of isotopic data points, depths associated with the plurality of isotopic data points, and the relationship between the plurality of isotopic data points and the depths associated with the plurality of data points for determining geological information about the wellbore. (Fig. 12, ¶ 0042: The computer outputs the result as desired by the operator (e.g., data, logs or other graphical display).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining the geological information of a wellbore by utilizing a plurality of isotopic data points and depths associated with the data points using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 17, Strapoc in view of Ellis teaches the limitations of claim 16, which this claim depends on.
Strapoc further teaches, the non-transitory computer-readable storage medium of claim 16, further comprising program code to cause the computing device to perform the operation of: receiving isotopic data indicating an amount and a type of a first gas (Fig. 1: gas molecular compositions (methane)) in a first mud gas sample entering the wellbore (Fig. 1: degasser 61-2 — (for mud IN)) from a second gas-detecting device (Fig. 1: gas analyzers 62-2); receiving isotopic data indicating an amount and a type of a second gas (Fig. 1: gas molecular compositions (ethane)) in a second mud gas exiting the wellbore from the first gas-detecting device (Fig. 1: degasser 61-1 — (for — mud OUT)); determining a ratio between the amount of the first gas and the amount of the second gas; and outputting data indicating the ratio between the amount of the first gas and the amount of the second gas. (Fig. 2, ¶ 0065: outputting information received from the gas analyzers 62.)

	Regarding Claim 18, Strapoc in view of Ellis teaches the limitations of claim 16, which this claim depends on.
	Ellis further teaches, the non-transitory computer-readable storage medium of claim 16, further comprising program code to cause the computing device to perform the operation of: determining a boundary of the wellbore (Fig. 7: peak profile) based at least in part on the plurality of isotopic data points, the boundary indicating a shape of the wellbore. (Fig. 7, ¶ 0034; Examiner interpretation: An absence of an isotopic or an isotopic peak profile indicates the shape of the wellbore.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of causing program code to cause a computing device to perform the operation of using isotopic data points to determine the shape of a wellbore using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 19, Strapoc in view of Ellis teaches the limitations of claim 18, which this claim depends on.
	Ellis further teaches, the non-transitory computer-readable storage medium of claim 18, wherein the operation of determining the boundary of the wellbore includes: determining a first derivative (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the relationship between the plurality of isotopic data points and depths); determining a second (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) derivative of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the relationship between the plurality of isotopic data points and depths); determining a slope or an inflection point (Fig. 8: vertical continuity) of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points based at least in part on the first derivative or the second derivative (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the relationship between the plurality of isotopic data points and depths); and determining the boundary based at least in part on the slope or the inflection point. (Fig. 8, ¶ 0035; Examiner interpretation: the continuity reflects the boundary and depth of the wellbore.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of determining a slope or an inflection point of the relationship between a plurality of isotopic data points and depths associated with the plurality of isotopic data points; and determining a boundary based at least in part on the slope or the inflection point; determining, by the processing device, a first derivative of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points; and determining, by the processing device, a second derivative of the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points, using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

	Regarding Claim 20, Strapoc in view of Ellis teaches the limitations of claim 19, which this claim depends on.
	Ellis further teaches, the non-transitory computer-readable storage medium of claim 16, wherein the operation of determining the relationship between the plurality of isotopic data points and depths associated with the plurality of isotopic data points includes applying a regression analysis (Fig. 12, ¶ 0042: mathematical algorithm, function or equation) to the plurality of isotopic data points and the depths associated with the plurality of isotopic data points to determine the relationship. (Fig. 12, ¶ 0028, ¶ 0042; Examiner interpretation: the mathematical algorithm, function or equation is used to determine the trend (relationship).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strapoc in view of Ellis by combining the processing device taught by Strapoc with the processing device taught by Ellis to achieve the predictable result of applying a regression analysis to the plurality of isotopic data points and depths associated with the plurality of isotopic data points to determine the relationship using a system and method which interprets the data points based on mathematical integration of the data and not directly dependent on the use of plots or logs. [Ellis: ¶ 0010.]

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pop et al (US 8056408 B2) teaches, a system comprising: a first gas-detecting device positionable proximate to a wellbore (Fig. 1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868